429 So. 2d 815 (1983)
Donald YATES a/K/a Joseph Morgan, Appellant,
v.
STATE of Florida, Appellee.
No. 82-718.
District Court of Appeal of Florida, Second District.
April 13, 1983.
Jerry Hill, Public Defender, and L.S. Alperstein, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Ann G. Paschall, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
After reviewing the briefs and record on appeal in this case, we find that the appellant has failed to demonstrate any reversible error, and therefore, the judgments and sentences appealed from are affirmed. However, at sentencing in open court, the court specifically retained jurisdiction over one-third of the sentence on count I of the information filed against the appellant but did not mention jurisdiction in connection with the sentences entered on counts II, III, IV, and V. The written judgments and sentences state that jurisdiction was retained on all counts.
Since a court's written order of judgment and sentence must not vary from its oral pronouncement, Gatti v. State, 324 So. 2d 193 (Fla. 2d DCA 1975), retention of jurisdiction must be stricken from the judgments and sentences entered in connection with counts II, III, IV, and V.
Accordingly, the cause is remanded to the trial court to allow correction of the apparent clerical errors hereinabove mentioned.
The judgments and sentences are affirmed in all other respects.
DANAHY, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.